DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species III [claims 1, 5-8, 12-14, & 17] in the reply filed on 8/25/2022 is acknowledged.
Claims 2-4, 9-11, & 15-16 [claim 4 is dependent on withdrawn claim 2, therefore claim 4 is withdrawn] are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2020 is being considered by the examiner.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  
As to claim 5, the claim recites “a polar period, a driving signal to a corresponding pixel”, which appears to be a typographical error.  Examiner suggests changing “a polar period, a driving signal to a corresponding pixel” to “the polar period, the driving signal to the corresponding pixel”, to maintain antecedent basis with “a polar period, a driving signal to a corresponding pixel” recited earlier in the claim.
As to claim 6, the claim recites “polarities of driving signals applied to the first four pixels are arranged as follows: polarities of driving signals applied to the first four pixels are arranged as follows:”, which appears to be a typographical error.  
	Examiner suggests changing “polarities of driving signals applied to the first four pixels are arranged as follows: polarities of driving signals applied to the first four pixels are arranged as follows:” to “polarities of driving signals applied to the first four pixels are arranged as follows:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12, & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US 20100328360).
As to claim 1, Miyashita discloses a display panel [abstract], comprising: 
a plurality of pixel groups [fig. 7 & para. 46-47], wherein each of the pixel groups comprises a first pixel element (a first pixel element comprising RGBWRGBW of top row) [fig. 7 & para. 46-47] and a second pixel element (a second pixel element comprising BWRGBWRG of bottom row) [fig. 7 & para. 46-47] that are arranged in a first direction (the first pixel element and second pixel element stacked in column direction) [fig. 7 & para. 46-47]; the first pixel element and the second pixel element respectively comprises the same quantity of pixels of different colors arranged along a second direction (RGBW) [fig. 7 & para. 46-47]; and the first direction is perpendicular to the second direction (mosaic arrangement) [fig. 7], wherein 
in a same frame, a polarity of a driving signal corresponding to a pixel of a color in the first pixel element is opposite to a polarity of a driving signal corresponding a pixel of the color in the second pixel element (R+ of the first pixel element & R- of the second pixel element) [fig. 7 & para. 46-47].

As to claim 5, Miyashita discloses a driving method for the display panel according to claim 1, wherein the driving method comprises the following steps: 
outputting, during a polar period (first frame) [fig. 7 & para. 46-49], a driving signal to a corresponding pixel [fig. 7 & para. 46-49]; and 
outputting, during a next polar period (second frame) [fig. 7 & para. 46-49], a driving signal of a reversed polarity to a corresponding pixel [fig. 7 & para. 46-49], wherein
in the step of outputting, during a polar period, a driving signal to a corresponding pixel, a polarity of a driving signal output for a pixel of a color in the first pixel element is opposite to a polarity of a driving signal output for a pixel of the color in the second pixel element (dot inversion) [fig. 7 & para. 46-49].
As to claim 12, Miyashita discloses the driving method for the display panel according to claim 5, wherein the polar period is a display time of one frame [fig. 7 & para. 47-49].
As to claim 14, Miyashita discloses a display apparatus driven by a driving method for a display panel [abstract], comprising: 
a display panel, comprising a plurality of pixel groups [fig. 7 & para. 46-47], wherein each of the pixel groups comprises a first pixel element (a first pixel element comprising RGBWRGBW of top row) [fig. 7 & para. 46-47] and a second pixel element (a second pixel element comprising BWRGBWRG of bottom row) [fig. 7 & para. 46-47] that are arranged in columns (the first pixel element and second pixel element stacked in column direction) [fig. 7 & para. 46-47], and the first pixel element and the second pixel element respectively comprise the same quantity of pixels of different colors (RGBW) [fig. 7 & para. 46-47]; and 
a driving apparatus (signal driver 300 outputs display signal voltage to signal lines S(i)) [figs. 2 & 6 & para. 46-47], configured to output a driving signal to drive the display panel, wherein 
a polarity of a driving signal output by the driving apparatus to a pixel of a color in the first pixel element of the display panel is opposite to a polarity of a driving signal output by the driving apparatus to a pixel of the color in the second pixel element (R+ of the first pixel element & R- of the second pixel element) [fig. 7 & para. 46-47].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita, in view of Su et al. (US 20180204531).
As to claim 6, Miyashita teaches the driving method for the display panel according to claim 5, wherein the first pixel element comprises eight pixels adjacent to each other and arranged in a row, and the pixels are arranged in the following order: a first pixel, a second pixel, a third pixel and a fourth pixel, which are arranged horizontally in sequence and repeated according to the order (RGBWRGBW) [fig. 7 & para. 46-49];  and
the second pixel element comprises eight pixels adjacent to each other and arranged in a row, and the pixels are arranged in the following order: a third pixel, a fourth pixel, a first pixel and a second pixel, which are arranged horizontally in sequence and repeated according to the order (BWRGBWRG) [fig. 7 & para. 46-49]; and
the first direction is a column direction and the second direction is a row direction  [fig. 7 & para. 46-47].
Miyashita does not explicitly teach in the step of outputting, during a polar period, a driving signal to a corresponding pixel to drive the display panel:
in the first pixel element, polarities of driving signals applied to the first four pixels are arranged as follows: polarities of driving signals applied to the first four pixels are arranged as follows: the polarities of the driving signals applied to the first pixel and the fourth pixel are the same, the polarities of the driving signals applied to the second pixel and the third pixel are the same, and the polarities of the driving signals applied to the first pixel and the fourth pixel are opposite to the polarities of the driving signals applied to the second pixel and the third pixel; and polarities of driving signals applied to the last four pixels in the first pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels; 
in the second pixel element, polarities of driving signals applied to the first four pixels are arranged as follows: the polarities of the driving signals applied to the third pixel and the second pixel are the same, the polarities of the driving signals applied to the fourth pixel and the first pixel are the same, and the polarities of the driving signals applied to the third pixel and the second pixel are opposite to the polarities of the driving signals applied to the fourth pixel and the first pixel; and polarities of driving signals applied to the last four pixels in the second pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels; and 
the polarities of the driving signals applied to the eight pixels in the first pixel element are opposite to the polarities of the driving signals applied to the vertically corresponding eight pixels in the second pixel element.
	Su teaches the concept of a driving method for a display panel [abstract], wherein 
in a step of outputting, during a polar period, a driving signal to a corresponding pixel to drive the display panel [fig. 3b]:
in a first pixel element (RGBWRGBW) [fig. 3b & para. 55], polarities of driving signals applied to first four pixels are arranged as follows: the polarities of the driving signals applied to a first pixel and a fourth pixel are the same [fig. 3b & para. 55], the polarities of the driving signals applied to a second pixel and a third pixel are the same [fig. 3b & para. 55], and the polarities of the driving signals applied to the first pixel and the fourth pixel are opposite to the polarities of the driving signals applied to the second pixel and the third pixel [fig. 3b & para. 55]; and polarities of driving signals applied to the last four pixels in the first pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels [fig. 3b & para. 55]; 
in a second pixel element (BWRGBWRG) [fig. 3b & para. 55], polarities of driving signals applied to  first four pixels are arranged as follows: the polarities of the driving signals applied to a third pixel and a second pixel are the same [fig. 3b & para. 55], the polarities of the driving signals applied to a fourth pixel and a first pixel are the same [fig. 3b & para. 55], and the polarities of the driving signals applied to the third pixel and the second pixel are opposite to the polarities of the driving signals applied to the fourth pixel and the first pixel [fig. 3b & para. 55]; and polarities of driving signals applied to the last four pixels in the second pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels [fig. 3b & para. 55]; and 
the polarities of the driving signals applied to eight pixels in the first pixel element are opposite to the polarities of the driving signals applied to the vertically corresponding eight pixels in the second pixel element [fig. 3b & para. 55].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of outputting, during the polar period, the driving signal to drive the display panel utilized with the method of Miyashiata, such that in the step of outputting, during a polar period, a driving signal to a corresponding pixel to drive the display panel: in the first pixel element, polarities of driving signals applied to the first four pixels are arranged as follows: polarities of driving signals applied to the first four pixels are arranged as follows: the polarities of the driving signals applied to the first pixel and the fourth pixel are the same, the polarities of the driving signals applied to the second pixel and the third pixel are the same, and the polarities of the driving signals applied to the first pixel and the fourth pixel are opposite to the polarities of the driving signals applied to the second pixel and the third pixel; and polarities of driving signals applied to the last four pixels in the first pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels; in the second pixel element, polarities of driving signals applied to the first four pixels are arranged as follows: the polarities of the driving signals applied to the third pixel and the second pixel are the same, the polarities of the driving signals applied to the fourth pixel and the first pixel are the same, and the polarities of the driving signals applied to the third pixel and the second pixel are opposite to the polarities of the driving signals applied to the fourth pixel and the first pixel; and polarities of driving signals applied to the last four pixels in the second pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels; and the polarities of the driving signals applied to the eight pixels in the first pixel element are opposite to the polarities of the driving signals applied to the vertically corresponding eight pixels in the second pixel element, as taught by Su, to improve image quality by reducing crosstalk, as taught by Su [para. 3].
As to claim 7, Miyashita as modified by Su teaches the driving method for the display panel according to claim 6, wherein in the first pixel element, the driving signals applied to the first four pixels are as follows:
the polarity of the driving signal applied to the first pixel is positive, the polarity of the driving signal applied to the second pixel is negative, the polarity of the driving signal applied to the third pixel is negative and the polarity of the driving signal applied to the fourth pixel is positive; the polarities of the driving signals applied to the last four pixels in the first pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels [Su: fig. 3b & para. 55 & Miyashita: para. 46-49]; 
in the second pixel element, the driving signals applied to the first four pixels are as follows: the polarity of the driving signal applied to the third pixel is negative, the polarity of the driving signal applied to the fourth pixel is positive, the polarity of the driving signal applied to the first pixel is positive and the polarity of the driving signal applied to the second pixel is negative [Su: fig. 3b & para. 55 & Miyashita: para. 46-49]; and 
the polarities of the driving signals applied to the last four pixels in the second pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels [Su: fig. 3b & para. 55 & Miyashita: para. 46-49].
As to claim 8, Miyashita as modified by Su teaches the driving method for the display panel according to claim 6, wherein in the first pixel element, the driving signals applied to the first four pixels are as follows:
the polarity of the driving signal applied to the first pixel is negative, the polarity of the driving signal applied to the second pixel is positive, the polarity of the driving signal applied to the third pixel is positive and the polarity of the driving signal applied to the fourth pixel is negative; the polarities of the driving signals applied to the last four pixels in the first pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels [Su: fig. 3b & para. 55 & Miyashita: para. 46-49];
in the second pixel element, the driving signals applied to the first four pixels are as follows: the polarity of the driving signal applied to the third pixel is positive, the polarity of the driving signal applied to the fourth pixel is negative, the polarity of the driving signal applied to the first pixel is negative and the polarity of the driving signal applied to the second pixel is positive [Su: fig. 3b & para. 55 & Miyashita: para. 46-49]; and 
the polarities of the driving signals applied to the last four pixels in the second pixel element are respectively opposite to the polarities of the driving signals applied to the same pixels among the first four pixels [Su: fig. 3b & para. 55 & Miyashita: para. 46-49].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita, in view of Lee et al. (US 20060114207), hereinafter Lee 207’.
As to claim 13, Miyashita teaches the driving method for the display panel according to claim 5, wherein the polar period is a display time of one frames [fig. 7 & para. 47-49].
Miyashita does not explicitly teach polar period is a display time of two frames.
Lee 207’ teaches the concept of a driving method for a display panel [abstract], wherein a polar period is a display time of two frames [fig. 4 & para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the polar period of the driving method of Miyashita, such that the polar period is a display time of two frames, as taught by Lee 207’, to improve image quality by reducing flickering and afterimage defects, as taught by Lee 207’ [para. 18-20].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita, in view of Lee et al. (US 20160155401), hereinafter Lee 401’.
As to claim 17, Miyashita teaches the display apparatus according to claim 14, wherein the display panel is a liquid crystal panel [fig. 2 & para. 31-32 & abstract].
Miyashita does not explicitly teach the display panel is a Vertical Alignment panel.
Lee 401’ teaches the concept of a display apparatus [abstract], that utilizes a display panel that is a vertical alignment panel [fig. 1 & para. 38].
Because Miyashita and Lee 401’ are in the same field of endeavor, i.e., polarity inversion driving for liquid crystal display devices, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the liquid crystal panel utilized as the display panel of the display apparatus of Miyashita, with a vertical alignment panel as the display panel, as taught by Lee 401’, for the purposes of achieving the predictable result of displaying an image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tien et al. 			(US 20170330520).
Guo et al. 			(US 20170221436).
Hsu et al. 			(US 20110242065).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694